Case 1:20-cv-05996-LDH-RLM Document 73 Filed 02/17/21 Page 1 of 6 PageID #: 19




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


AKIN UCARER,
                                       Plaintiff,

                          v.
                                                            MEMORANDUM AND ORDER
ALA TURK, INC. (D/B/A A LA TURKA),                                20-cv-05996
SULEYMAN SECER, HUSEYIN SECER (A/K/A
ERSIN SECER), AND UTKU SECER,

                                       Defendants.


LASHANN DEARCY HALL, United States District Judge:

       On June 25, 2019, Plaintiff Akin Ucarer filed a complaint against Defendants Ala Turk,

Inc. (D/B/A A La Turka), Suleyman Secer, Huseyin Secer (A/K/A Ersin Secer), and Utku Secer

bringing claims for inter alia, unpaid minimum wages, overtime wages, misappropriated tips,

spread of hours pay, notice violations, and retaliation in violation of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq. (“FLSA”), and New York Labor Law (“NYLL”), §§ 190

et seq. and 650 et seq. (“NYLL”). (Compl., ECF No. 1.) On December 9, 2020, this case was

transferred from the Southern District of New York for referral to the United States Bankruptcy

Court for the Eastern District of New York in connection to Case No. 20-42628 (Bankr.

E.D.N.Y.). (ECF No. 69.) Plaintiff was ordered to show cause by December 18, 2020 as to why

the case should not be referred to the Bankruptcy Court for the reasons stated in Judge Furman’s

November 30, 2020 memorandum and order. Plaintiff filed a response to the order to show

cause arguing why referral to the Bankruptcy Court should be withdrawn. (ECF No. 72.) Such

arguments are premature as referral has not occurred yet. However, even if Plaintiff were to

properly raise these arguments after referral, Plaintiff’s motion would be denied.
Case 1:20-cv-05996-LDH-RLM Document 73 Filed 02/17/21 Page 2 of 6 PageID #: 20




                                          DISCUSSION

I. Mandatory Withdrawal

       Section 157(d) provides that withdrawal of the bankruptcy reference is mandatory where

“the court determines that resolution of the proceeding requires consideration of both title 11 and

other laws of the United States regulating organizations or activities affecting interstate

commerce.” 28 U.S.C. § 157(d). The Second Circuit has cautioned that this provision should be

construed “narrowly,” and withdrawal of a referral “is not available merely whenever non-

Bankruptcy Code federal statutes will be considered in the Bankruptcy Court proceeding, but is

reserved for cases where substantial and material consideration of non-Bankruptcy Code federal

statutes is necessary for the resolution of the proceeding.” In re Ionosphere Clubs, Inc., 922 F.2d

984, 995 (2d Cir. 1990). A proceeding requires “substantial and material consideration” of non-

bankruptcy federal laws when the court must engage in “significant interpretation, as opposed to

[the] simple application” of those laws. City of N.Y. v. Exxon Corp., 932 F.2d 1020, 1026 (2d

Cir. 1991). “The burden of establishing a right to mandatory withdrawal is more easily met

where matters of first impression are concerned.” In re Joe's Friendly Serv. & Son Inc., No. 14-

BK-70001(REG), 2019 WL 6307468, at *4 (E.D.N.Y. Nov. 25, 2019) (citation omitted)

(collecting cases). Here, Plaintiff brings claims for, inter alia, unpaid minimum wages, overtime

wages, misappropriated tips, spread of hours pay, notice violations, and retaliation under FLSA

and NYLL. (Compl., ECF No. 1.) Plaintiff argues that FLSA and “employment law in general”

are “very complicated” areas of law, with “several layers of state and federal statutes, state and

federal regulations, along with state and federal case law.” (ECF No. 72 at 4.) The Court

disagrees.

       Merely stating that a statute is “very complicated” is not a legally sufficient basis for

mandatory withdrawal. Plaintiff has made no arguments to support a finding that this case

                                                  2
Case 1:20-cv-05996-LDH-RLM Document 73 Filed 02/17/21 Page 3 of 6 PageID #: 21




involves simple application, rather than significant interpretation, of FLSA and NYLL. This

case is not analogous to In re Horizon Air, Inc., 156 B.R. 369 (N.D.N.Y. 1993), cited by

Plaintiff, in which the referral was withdrawn. There, the district court found that to decide the

motion at issue, the bankruptcy court would have been required to interpret several provisions of

the Federal Aviation Act, including how the statute interacts with FAA regulations. Id. at 374.

Here, nothing before this Court suggests that the claims require any significant interpretation of

the FLSA or NYLL statutes. Nor does Plaintiff does argue that the complaint raises matters of

first impression, or otherwise unsettled areas of law. And, as one court in this district observed

in deciding for motion for attorney’s fees in a FLSA case, “FLSA and New York Labor Law are

both straightforward statutes.” Castellanos v. Deli Casagrande Corp., No. CV 11-245 JFB

AKT, 2013 WL 1207058, at *10 (E.D.N.Y. Mar. 7, 2013), report and recommendation

adopted, No. 11-CV-0245 JFB ARL, 2013 WL 1209311 (E.D.N.Y. Mar. 25, 2013).

Accordingly, the Court finds that mandatory withdrawal is not appropriate.1

II.      Discretionary Withdrawal

         The Court had discretion to withdraw the reference “for cause shown.” 28 U.S.C.

§157(d). The Second Circuit has instructed that “a district court considering whether to

withdraw the reference should first evaluate whether the claim is core or non-core, since it is




1
  Plaintiff’s one other cited case provides no support for his position that mandatory withdrawal is warranted.
Plaintiff cites In re Chateaugay Corp., 193 B.R. 669, 673 (S.D.N.Y. 1996), for the proposition that referral is only
appropriate where the “only issues to be litigated in the adversary proceeding ar[i]se under the Bankruptcy Code.”
(ECF 72 at 3.) To start, that is a misstatement of the law. Referrals can be made where a case is found to be
“related to” a Bankruptcy Proceeding, even where they do not arise in a bankruptcy proceeding. See 28 U.S.C. §
157(a) (“Each district court may provide that any or all cases under title 11 and any or all proceedings arising under
title 11 or arising in or related to a case under title 11 shall be referred to the bankruptcy judges for the district.”
(emphasis added)). And, in any event, In re Chateaugay is a case that dealt with a body of case law regarding the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), not relevant here, and
Plaintiff has failed to make any compelling arguments as to why the Court should consider In re Chateaugay
persuasive authority. See id. at 674 (describing and applying Second Circuit caselaw regarding when a claim
accrues under CERCLA).

                                                           3
Case 1:20-cv-05996-LDH-RLM Document 73 Filed 02/17/21 Page 4 of 6 PageID #: 22




upon this issue that questions of efficiency and uniformity will turn.” In re Orion Pictures

Corp., 4 F.3d 1095, 1101 (2d Cir. 1993). Then, the court may consider additional factors such

as, “questions of efficient use of judicial resources, delay and costs to the parties, uniformity of

bankruptcy administration, [and] the prevention of forum shopping.” Id. Courts applying In re

Orion, have considered the following factors in determining whether to withdraw a reference for

cause shown: “(i) whether the proceeding is a ‘core’ proceeding under 28 U.S.C. § 157(b); (ii)

whether the action is legal or equitable; (iii) interests of judicial economy; (iv) interests of

uniform bankruptcy administration; (v) reduction of forum shopping; (vi) economical use of

debtors' and creditors' resources; (vii) interests of expediting the bankruptcy process; and (viii)

the presence of a jury demand.” Oneida Ltd. v. Pension Ben. Guar. Corp., 372 B.R. 107, 111

(S.D.N.Y. 2007) (citing In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir.1993)).

        Here, Plaintiff does not dispute that he filed a proof of claim against Ala Turk in

Bankruptcy Court. (ECF No. 72 at 6.) By filing a proof of claim in bankruptcy court, Plaintiff

acknowledges that the bankruptcy court will determine whether his claim against Ala Turk

should be allowed or disallowed, and at what amount, as part of a Chapter 11 Plan. (ECF No. 72

at 6.) As the Second Circuit has observed, “nothing is more directly at the core of bankruptcy

administration . . . than the quantification of all liabilities of the debtor.” In re S.G. Phillips

Constructors, Inc., 45 F.3d 702, 705 (2d Cir. 1995). For this reason, the Second Circuit has held

that “the determinative factor as to the bankruptcy court’s jurisdiction in this case is that the

[plaintiff] filed a proof of claim . . . [and] in so doing, the [plaintiff] necessarily became a party

under the [bankruptcy] court’s core jurisdiction.” Id. Nevertheless, Plaintiff makes several

arguments in support of a discretionary withdrawal of the referral to the bankruptcy court. None

are persuasive.



                                                    4
Case 1:20-cv-05996-LDH-RLM Document 73 Filed 02/17/21 Page 5 of 6 PageID #: 23




        First, Plaintiff asks the Court to set aside the question of core versus non-core claims and

consider the other factors first. (ECF No. 72 at 5.) That is not the law. As Court determines that

the claim against Ala Turk is a core proceeding, the discretionary factors, such as efficiency,

weigh in favor of declining to withdraw the referral.

        Second, Plaintiff contends that the claims against the individual defendants are non-core,

which weighs in favor of withdrawal. (ECF No. 72 at 6.) To be sure, if the claims against the

individual defendants are non-core, the bankruptcy court is prohibited from holding a jury trial

on those claims. See In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir. 1993) (“[T]he

constitution prohibits bankruptcy courts from holding jury trials in non-core matters.”).

Plaintiffs have demanded a jury trial on all claims, which does weigh in favor of withdrawal.

(See Compl.) However, assuming, without deciding, that the claims against the individual

defendants are non-core, judicial efficiency still supports the reference to the bankruptcy court.

Should Plaintiff’s claims against Ala Turk be disallowed as part of the Chapter 11 plan, Plaintiff

may choose not to pursue further action against the individual defendants. Accordingly, judicial

efficiency mandates that the referral stand, even though Plaintiff has requested a jury trial as to

all claims.

        Third, Plaintiff asks that he first be able to litigate Defendants’ liability in the district

court before any reference. He cites to no caselaw in which a Court agreed to such an

arrangement, particularly for a core claim, and the Court declines his request.

        Fourth, Plaintiff argues that the Court should view the proof of claim as merely a

“defensive proof of claim,” which means that Plaintiff does not consent to any “‘core’ status” of

his claim. (ECF No. 74 at 6 (citing In re Kamine/Besicorp Allegany, L.P., 214 B.R. 953, 972

(Bankr. D.N.J. 1997).) While Plaintiff does not articulate this theory any further, the Court



                                                    5
Case 1:20-cv-05996-LDH-RLM Document 73 Filed 02/17/21 Page 6 of 6 PageID #: 24




presumes that Plaintiff is asking the Court to find that Plaintiff’s lack of consent to core status

support withdrawal of the reference. That is not the law of this circuit. As the Second Circuit

has explained, in rejected a similar argument, “[i]nvoking equitable jurisdiction in the

bankruptcy context might be analogized to invoking a court’s jurisdiction by filing a complaint.”

In re S.G. Phillips Constructors, Inc., 45 F.3d 702, 707 (2d Cir. 1995). For this reason, in filing

a proof of claim in the bankruptcy court, Plaintiff has submitted himself to the bankruptcy

court’s equitable jurisdiction as to those claims. See id. (finding same); see also Tallo v.

Gianopoulos, 321 B.R. 23, 27 (E.D.N.Y. 2005) (“That [plaintiff] may have been forced by

procedural rules to file his claim to avoid losing it is irrelevant.”).

                                           CONCLUSION

        For the foregoing reasons, this case is REFERRED to United States Bankruptcy Court for

the Eastern District of New York in connection to Case No. 20-42628 (Bankr. E.D.N.Y.). The

motion for withdrawal of the referral is DENIED.


                                                        SO ORDERED.


Dated: Brooklyn, New York                               /s/ LDH
       February 17, 2021                                LASHANN DEARCY HALL
                                                        United States District Judge




                                                    6
